                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KAREN EDGETT, as the Personal
Representative of the Estate of Arthur
Edgett, Deceased;                                           8:18CV407

                   Plaintiff,
                                                             ORDER
      vs.

UNION    PACIFIC                RAILROAD
COMPANY,

                   Defendant.



      IT IS ORDERED:


      1)     Defendant’s application for an award of sanctions in the amount of
$40.00, (Filing No. 24), is granted.


      2)     On or before October 3, 2019, Plaintiff shall pay to Defendant the
amount of $40.00 as sanctions for failing to timely provide a notice authorizing
Karen Edgett to serve as the personal representative for decedent Plaintiff,
Arthur Edgett.


      3)     Upon receipt of payment, Defendant shall file a notice on the court’s
docket stating the award of sanctions has been satisfied.


      September 19, 2019.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
